UNITED STATES DISTRICT COURT gi § 05 ,
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
///,2?//59
UNITED STATES OF AMERICA,
Plaintiff,
CASE NO. 1:17-p0-00010
V.
MOTION TO DISMISS
CARL POOLE,
Defendant.

 

The Unjted States moves to dismiss the above-captioned case.
Respectfully submitted,

BENJAMIN C. GLASSMAN
United States Attorney

S/ Timothy A. Land;g
TIMOTHY A. LANDRY

Special Assistant United States Attorney
221 East Fourth Street, Suite 400
Cincilmati, Ohjo 45202

Office: (513) 684-3711
Timothy.Landry@uscloj .gov

